Case 2:20-cv-00012-JAW Document 18 Filed 11/17/20 Page 1 of 2              PageID #: 59




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


  MICHELE TOURANGEAU,                       )
                                            )
                  Plaintiff,                )
                                            )
  v.                                        )      2:20-cv-00012-JAW
                                            )
  NAPPI DISTRIBUTORS,                       )
                                            )
                  Defendant.                )



                  ORDER SETTING SETTLEMENT CONFERENCE

         It is hereby ORDERED that this matter be set for a settlement conference to

  be held before U.S. Magistrate Judge John C. Nivison. The settlement conference

  will be held remotely via videoconference, on December 4, 2020, commencing at

  8:30 a.m.

         It is FURTHER ORDERED that counsel appear by video conference with

  their clients and insurance representatives at such time and be fully authorized to

  accomplish settlement of the case and prepared to engage in effective settlement

  negotiations.

         The parties shall each submit to Judge Nivison, on or before November

  27, 2020, an in camera statement, no more than five pages in length, setting forth

  their respective settlement positions concerning all issues involved in the case,

  setting forth a detailed articulation of the rationale for such position. The parties

  shall also submit as part of the in camera statement a realistic estimate of
Case 2:20-cv-00012-JAW Document 18 Filed 11/17/20 Page 2 of 2           PageID #: 60




  anticipated attorneys fees and costs in the event of trial to final judgment. The

  statements are not to be provided to the opposing side and shall be sent

  directly to Judge Nivison's chambers and not electronically filed with the

  Clerk.     The     statements      may      be     sent     via     email     to

  newcases.bangor@med.uscourts.gov or faxed to 207-945-0362, or by U.S.

  mail to Office of U.S. Magistrate Judge, 202 Harlow Street, Bangor, ME

  04401; or delivered in hand to the Clerk's Office at 202 Harlow Street,

  Bangor, Maine.



                                   /s/ John C. Nivison
                                   U.S. Magistrate Judge

  Dated this 17th day of November, 2020.
